JUDGE SAFFOLD
delivered the opinion of the Court.
In actions of this nature, it is a general rule, that the defendant unde< the general issue cannot give evidence of the truth of the charge made bv the words ; that if he would insist on its truth, he must bv pleading a justification, give notice to the plaintiff, that on the trial, he will attempt to sustain the charge. Flow far proof of suspicious circumstances not amounting to justification are admissible under the plea of not guilty, is a question which does not appear to be well settled, and one in which there appears to have been great contrariety of decisions in the courts of the several States of the Union. a But this case does not require a decision of this question; the defendant had plead justification; issue was taken on this plea and no objection was made to its form. The evidence appears to have been relevant, and whethei it created a slight or violent presumption of the truth of the chai ge, it was equally admissible. Let the judgement be affirmed.

.^?rSSl ■Peaka